DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5, 8, 11-14, 17 and 20 are objected to because of the following informalities:  
In claim 2 “a mud interval”, “a scour interval”, and “a lobe interval” in lines 4, 6, and 8 respectively, should be “the mud interval”, “the scour interval”, and “the lobe interval. Claim 11 has similar issues. 
Claims 3-5 states “each scour interval”, “each scour interval” and “each lobe interval” in line 1 respectively. Claim 2 only has a single scour and lobe interval so “the scour/lobe interval” would be preferred for clarity. However if the applicant is trying to communicate there are multiple scour/lobe intervals this needs to be clarified as to where the additional intervals are coming from. Claims 12-14 have similar issues. 
Claims 8, 17 and 20 state “the template”, this should be “the parameterized geobody template” as recited in the respective dependent claim. 
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a region of interest” in line 2, “a region of interest” in line 4, and “the region of interest” in line 7. It is unclear if the second “a region of interest” is referring to the previous region of interest or a new one and if so unclear which of the “a region of interest” the “the region of interest” is referring to. For the purposes of examining the examiner considers it to refer to the same single region of interest. Claims 10 and 19 share similar issues, therefore are also considered to be indefinite. 
Claims 2 and 11 recite “a mud interval and a scour interval or a lobe interval” it is unclear if it is referring to “a mud interval and a scour interval” or “a lobe interval” or “a mud interval” and “a scour interval or a lobe interval”, thus is considered indefinite. Furthermore, applicant’s specification in Par. 36 states “the term "mud" refers to a nonchannel scour or lobe segment” making it further unclear how a mud, scour, and lobe interval differentiate from each other.  For the purposes of examining the examiner has interpreted it as “a mud interval and a scour interval” or “a lobe interval”.

Dependent claims 3-5, 8-9, 12-14, 17-18 and 20 while not specifically addressed are also considered to share indefiniteness since they inherit their respective independent claims issues. . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In claim 1, the claim(s) recite(s) “deriving a sequence of well segments from each logged well in a region of interest; associating well segments from different wells to form sets of associated well segments; using the geobodies to specify a volumetric distribution of formation properties throughout the region of interest;” which are considered to be mental steps. The steps of  “populating a region of interest with geobodies by fitting a parameterized geobody template to each set of associated well segments;” and “providing the volumetric distribution as a geologic model suitable for 
Claims 10 and 19 are similar to claim 1 and rejected on the same grounds. 
The additional elements of “a memory having geologic modeling software; and one or more processors coupled to the memory to execute the geologic modeling software, the software causing the one or more processors to perform operations including”, “storing, in an information storage device”, and “A non-transitory information storage product having computer readable program code embodied therein, which when executed implements a geological modeling method that comprises” is not considered to integrate the exception into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. They do not add significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-10, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkson (US 7706981).
In claim 1, Wilkson discloses a geologic modeling method (see title) that comprises: deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating a region of interest (Fig. 5 and 6, 
In claim 6, Wilkson discloses wherein said associating includes: defining a lobe set for each lobe segment (Column 8 Lines 60-65 “lobe system”); in regards to “combining lobe sets from different wells only if: the wells are separated by a distance less than a maximum lateral lobe dimension, the segments in a combined lobe set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the segments in the combined lobe set do not cross lines connecting segments in any existing sets; and systematically iterating through multiple combinations to determine feasible arrangements of lobe sets”, Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps 
In claim 7, Wilkson discloses wherein said associating further includes: defining a mud set for each mud segment (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”); in regards to “combining mud sets from different wells only if: the segments in a combined mud set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the segments in the combined mud set do not cross lines connecting segments in any existing sets, wherein said iterating includes determining feasible arrangements of mud sets” Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.

In claim 10, Wilkson discloses a memory (Column 4 Lines 30-45 “memory”) having geologic modeling software (Column 4 Lines 30-45 “program code”); and one or more processors coupled to the memory to execute the geologic modeling software (Column 4 Lines 30-45 “processor”), the software causing the one or more processors to perform operations including: deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre-existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest) with geobodies (Fig. 19, 252/254/256/258/260) by fitting a parameterized geobody template (Column 6 Lines 25-31 “fit an actual vertical geological pattern of interest” and Column 12 Lines 3-24 “geobody index map”) to each set of associated well segments (Column 12 Lines 3-
In claim 15, Wilkson discloses wherein said associating includes: defining a lobe set for each lobe segment (Column 8 Lines 60-65 “lobe system”); in regards to “combining lobe sets from different wells only if: the wells are separated by a distance less than a maximum lateral lobe dimension, the segments in a combined lobe set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the segments in the combined lobe set do not cross lines connecting segments in any existing sets; and systematically iterating through multiple combinations to determine feasible arrangements of lobe sets”, Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without 
In claim 16, Wilkson discloses wherein said associating further includes: defining a mud set for each mud segment (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”); in regards to “combining mud sets from different wells only if: the segments in a combined mud set can be connected by contours that would not cross interpreted surfaces from seismic survey data, and lines connecting the segments in the combined mud set do not cross lines connecting segments in any existing sets, wherein said iterating includes determining feasible arrangements of mud sets” Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.

In claim 18, Wilkson discloses storing the volumetric distribution on a non-transient information storage device (Column 4 Lines 30-45 “memory” examiner 
In claim 19, Wilkson discloses a non-transitory information storage product having computer readable program code embodied therein (Column 4 Lines 30-45 “memory” “code”), which when executed implements a geological modeling method that comprises deriving a sequence of well segments from each logged well (Column 3 Lines  8-40 “real well statistics” “determined by geological depositional rules and sedimentary stacking patterns” and Column 4 Lines 6-40 Examiner considers the pseudo wells to be said sequence of well segments from each logged well i.e. the pre-existing well markers) in a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest); associating well segments from different wells to form sets of associated well segments (Column 4 Lines 6-40, Column 6 Lines 32-52; Fig. 21 examiner considers generating multiple pseudo wells for a location and choosing a pseudo-well using particular deterministic constraints resulting in a combinatorial approach to be said associating well segments from different wells to form sets of associated well segments); populating a region of interest (Fig. 5 and 6, examiner considers the entire area to be a view of a region of interest) with geobodies (Fig. 19, 252/254/256/258/260) by fitting a parameterized geobody template (Column 6 Lines 25-31 “fit an actual vertical geological pattern of interest” and Column 12 Lines 3-24 “geobody index map”) to each set of associated well segments (Column 12 Lines 3-24 “pseudo wells”); using the geobodies to specify a volumetric distribution of formation properties throughout the region of interest (Column 9 Line 52 Column 10 line 13 “geologic elements” “distribution curve”  Examiner considers the distribution curve to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkson.
 In claim 2, Wilkson further discloses iteratively checking for (Column 2 Lines 17-30 “iteratively updated”) a mud interval and a scour interval or a lobe interval (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”; Column 8 Lines 60-65 “lobe system”; Column 7 Line 64 – Column 8 Line 5 examiner considers the separation by “scour surfaces” to be said scour interval). Regarding:
“if a mud interval is found, extracting a corresponding mud segment and removing the mud interval from further consideration (Fig. 3, Column 7 Lines 20-50 examiner considers identifying a “slope mudstone” element to be said , extracting a 
Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
Wilkson does not explicitly disclose wherein said deriving includes, in a top-to-bottom order for each logged well. (Emphasis added)
However it would have been obvious to one of ordinary skill in the art to do the iterative checking in a in a top-to-bottom order for each logged well since there are a finite number of identified, predictable potential solutions (i.e., there are a limited number of ways to organize the order things are checked) to the recognized a top-to-
In claims 3-5, as noted above, in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations, and the additional claim language is contingent on the previous conditional statements.
In claim 11, Wilkson further discloses iteratively checking for (Column 2 Lines 17-30 “iteratively updated”) a mud interval and a scour interval or a lobe interval (Fig. 23, “mudslope” and Fig. 3 56/72 “slope mudstone”; Column 8 Lines 60-65 “lobe system”; Column 7 Line 64 – Column 8 Line 5 examiner considers the separation by “scour surfaces” to be said scour interval). Regarding:
“if a mud interval is found, extracting a corresponding mud segment and removing the mud interval from further consideration (Fig. 3, Column 7 Lines 20-50 examiner considers identifying a “slope mudstone” element to be said , extracting a corresponding mud segment, further since elements can be stacked in “complex sets” examiner considers being labeled as a slope mudstone to be said removing the mud 
Examiner notes that in accordance with MPEP 2111.04 II, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, the broadest reasonable interpretation of the claim is considered to be met since if the conditional statements are not met there are no further limitations.
Wilkson does not explicitly disclose wherein said deriving includes, in a top-to-bottom order for each logged well. (Emphasis added)
However it would have been obvious to one of ordinary skill in the art to do the iterative checking in a in a top-to-bottom order for each logged well since there are a finite number of identified, predictable potential solutions (i.e., there are a limited number of ways to organize the order things are checked) to the recognized a top-to-bottom order for each logged well and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
.
Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkson in further view of SUAREZ-RIVERA (US 20090319243).
In claim 8 Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment.
SUAREZ-RIVERA teaches wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments (Fig. 5 and 6 Par. 29), the mismatch error including: for each well segment in 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment as taught by SUAREZ-RIVERA in the method of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate method.
In claim 17 Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment.

Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment as taught by SUAREZ-RIVERA in the system of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate system.
In claim 20 Wilkson does not explicitly disclose wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment.
SUAREZ-RIVERA teaches wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments (Fig. 5 and 6 Par. 29), the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment (Fig. 5, examiner considers the depth to be said axis), and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment (Par. 31 “lateral distance” “reference well”).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein said fitting includes adapting parameter values to reduce a mismatch error between the template and the set of associated well segments, the mismatch error including: for each well segment in the set intersected by the template, a measure of error along a well axis between the template surface and an edge of that well segment, and for each well segment in the set not intersected by the template, a measure of distance between the template surface and a well having that well segment as taught by SUAREZ-RIVERA in the method of Wilkson in order to evaluate a degree of compliance between the well models (SUAREZ-RIVERA Par. 31) thus creating a more accurate method.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170052283 A1 “MECHANISMS-BASED FRACTURE MODEL FOR GEOMATERIALS”, US 20130317779 A1 “SYSTEM AND METHOD OF USING SPATIALLY INDEPENDENT SUBSETS OF DATA TO DETERMINE THE UNCERTAINTY OF SOFT-DATA DEBIASING OF PROPERTY DISTRIBUTIONS FOR SPATIALLY CORRELATED RESERVOIR DATA”, US 20110131015 A1 “Distribution of Properties in a 3D Volumetric Model Using a Maximum Continuity Field”, and US 20150260872 A1 “METHOD AND SYSTEM FOR REALTIME DETERMINATION OF FORMATION ANISOTROPY, DIP, AND STRIKE WITH MCI DATA”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.J.B/           Examiner, Art Unit 2865                   


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
09/14/2021